Filed 12/28/17




      IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                             S236728
           v.                        )
                                     )                       Ct.App. 2/4 B260774
JAMES BELTON FRIERSON,               )
                                     )                      Los Angeles County
           Defendant and Appellant.  )                    Super. Ct. No. GA043389
____________________________________)


        The Three Strikes Reform Act of 2012 (the “Reform Act” or the “Act”),
amended the Three Strikes sentencing scheme. The Act reduced the class of
defendants who are eligible for indeterminate prison terms following a third felony
conviction. It also permitted some inmates serving a Three Strikes term to petition
for modification of their current sentences. The Act excluded resentencing under
certain circumstances. The People acknowledge that they bear the burden of
establishing that a petitioner is ineligible for resentencing. The question here is
what degree of proof is required to discharge that burden. We hold that proof
beyond a reasonable doubt is required.
                                I. BACKGROUND

        A. Statutory Background
        We recently considered another aspect of the Reform Act in People v.
Conley (2016) 63 Cal.4th 646 (Conley). The background provided there is helpful
to an analysis of the current question. “Enacted ‘to ensure longer prison sentences


                                          1
and greater punishment for those who commit a felony and have been previously
convicted of serious and/or violent felony offenses’ (Pen. Code, former § 667,
subd. (b), as amended by Stats. 1994, ch. 12, § 1, pp. 71, 72), the Three Strikes
law ‘consists of two, nearly identical statutory schemes.’ [Citation.] The first of
these schemes was enacted by the Legislature in March 1994. (Pen. Code, former
§ 667, subds. (b)–(i).) The second was enacted by ballot initiative in November of
the same year. (Pen. Code, former § 1170.12, added by Prop. 184, as approved by
voters, Gen. Elec. (Nov. 8, 1994) (Proposition 184).) The two statutes differ only
in minor respects not relevant here.[1] [Citation.]
       “Under the Three Strikes law as originally enacted, a felony defendant who
had been convicted of a single prior serious or violent felony (a second strike
defendant) was to be sentenced to a term equal to ‘twice the term otherwise
provided as punishment for the current felony conviction.’ (Pen. Code, former §
1170.12, subd. (c)(1).) By contrast, a defendant who had been convicted of two or
more prior serious or violent felonies (a third strike defendant) was to be
sentenced to ‘an indeterminate term of life imprisonment with a minimum term of’
at least 25 years. (Pen. Code, former § 1170.12, subd. (c)(2).)” (Conley, supra, 63
Cal.4th at p. 652.) Thus, under the original law, a defendant previously convicted
of two qualifying strikes was subject to a life term if he was subsequently
convicted of any new felony, regardless of whether it was a serious or violent one.
       “The Reform Act changed the sentence prescribed for a third strike
defendant whose current offense is not a serious or violent felony. [Citation.]
Under the Reform Act’s revised penalty provisions, many third strike defendants

1       Because the relevant portions of the legislative and initiative versions of the
Three Strikes law are the same, for convenience, we will hereafter refer to the
initiative version. (Pen. Code, § 1170.12.)



                                           2
are excepted from the provision imposing an indeterminate life sentence (see Pen.
Code, § 1170.12, subd. (c)(2)(A)) and are instead sentenced in the same way as
second strike defendants (see id., subd. (c)(2)(C)): that is, they receive a term
equal to ‘twice the term otherwise provided as punishment for the current felony
conviction’ (id., subd. (c)(1)). A defendant does not qualify for this ameliorative
change, however, if his current offense is a controlled substance charge involving
large quantities (id., subd. (c)(2)(C)(i)), one of various enumerated sex offenses
(id., subd. (c)(2)(C)(ii)), or one in which he used a firearm, was armed with a
firearm or deadly weapon, or intended to cause great bodily injury (id., subd.
(c)(2)(C)(iii)). The ameliorative provisions of the Reform Act also do not apply in
cases in which the defendant was previously convicted of certain enumerated
offenses, including those involving sexual violence, child sexual abuse, homicide
or attempted homicide, solicitation to commit murder, assault with a machine gun
on a peace officer or firefighter, possession of a weapon of mass destruction, or
any serious or violent felony punishable by life imprisonment or death.
(§ 1170.12, subd. (c)(2)(C)(iv)(I)–(VIII).) The Act provides that these
disqualifying factors must be pleaded and proved by the prosecution. (§ 1170.12,
subd. (c)(2)(C).)
       “In the Reform Act, the voters also established a procedure for ‘persons
presently serving an indeterminate term of imprisonment’ under the prior version
of the Three Strikes law to seek resentencing under the Reform Act’s revised
penalty structure. (Pen. Code, § 1170.126, subd. (a).) Under section 1170.126,
‘within two years after the effective date of the act . . . or at a later date upon a
showing of good cause,’ such persons can file a petition for a recall of sentence
before the trial court that entered the judgment of conviction. (Id., subd. (b).) If
the petitioner would have qualified for a shorter sentence under the Reform Act
version of the law, taking into consideration the disqualifying factors (§ 1170.126,

                                            3
subds. (e), (f)), section 1170.126 provides that he ‘shall be resentenced pursuant to
[the Reform Act] unless the court, in its discretion, determines that resentencing
the petitioner would pose an unreasonable risk of danger to public safety’ (id.,
subd. (f)). In exercising this discretion, the court may consider the defendant’s
criminal conviction history, the defendant’s disciplinary record and record of
rehabilitation while incarcerated, and ‘[a]ny other evidence the court . . .
determines to be relevant.’ (Id., subd. (g).)” (Conley, supra, 63 Cal.4th at pp.
652-653.) The Act, therefore, enacted two kinds of reforms: prospective, by
exempting some newly-charged defendants from an indeterminate term, and
retrospective, by permitting resentencing for some already convicted.
         Serious and violent felonies are defined in the Penal Code in two ways: by
definition or because of the circumstances of their commission. Rape, robbery,
murder and other listed offenses are serious or violent by definition. (See Pen.
Code,2 §§ 667.5, subd. (c), 1192.7, subd. (c).) Other felonies may qualify as
serious based on a defendant’s conduct during their commission. (See, e.g.,
§ 1192.7, subd. (c)(8), (23).) The circumstances of commission requirements are
similar to, but different from, the factors set out in the Reform Act’s resentencing
provisions. (See discussion post.)

         B. Facts and Procedure
         Defendant James Frierson and his girlfriend, Lynn Thompson, had a stormy
relationship. In September 1998, he struck her in the head, broke her car
windshield, and threatened to kill her. Frierson was jailed but the couple
reconciled and married. When Frierson was subsequently sent to state prison,


2        Subsequent statutory references are to the Penal Code unless otherwise
noted.



                                          4
Thompson told him she was suing for divorce. Frierson responded by sending
Thompson a series of letters, threatening to “track [her] down,” and saying she
“better run fast.” He wrote: “I will find you, Lynn, and kill you for causing me so
much pain. I want you to feel what I am going through.” He indicated he would
come to her job or son’s school to find her. After Thompson filed divorce papers
and secured a restraining order, Frierson sent more letters, threatening to rape and
kill her.
        A jury convicted defendant of stalking and stalking while violating a
restraining order.3 (§ 646.9, subds. (a), (b).) Frierson had been convicted of
robbery (§ 211) in 1981 and 1990, and of inflicting corporal injury on a cohabitant
(§ 273.5, subd. (a)) in 1998. The robbery convictions qualified as separate strikes.
(§§ 667.5, subd. (c)(9), 1170.12, subd. (b)(1), 1192.7, subd. (c)(19).) Accordingly,
he was sentenced to a term of 25 years to life in prison on one stalking count.
        After passage of the Reform Act, defendant petitioned for resentencing.
Stalking is not a serious or violent felony by definition. The People opposed
resentencing, however. They urged Frierson was ineligible for relief because,
during commission of that offense, he “intended to cause great bodily injury to
another person.”4 (§ 1170.12, subd. (c)(2)(C)(iii); see also § 1170.126, subd.
(e)(2).)
        The court granted the People’s unopposed motion to admit six exhibits,
which included trial testimony by Thompson and two officers, as well as a May
2014 letter Thompson wrote to the sentencing court. The court denied


3      Defendant was also convicted of two misdemeanor counts of disobeying a
court order (§ 166, subd. (a)(4)), for which he received concurrent terms.
4      The People also urged that resentencing Frierson would pose an
unreasonable risk of danger to public safety. (§ 1170.126, subd. (f).)



                                          5
resentencing, reasoning Frierson was ineligible because, “even assuming arguendo
that the offense of stalking does not involve an intent to cause great bodily injury,
the factual circumstances of petitioner’s stalking clearly evidence an intent to
cause great bodily injury.” The court concluded that “the People have amply met
their burden of showing by a preponderance of evidence that Petitioner is
ineligible for resentencing because petitioner ‘[d]uring the commission of the
current offense, . . . intended to cause great bodily injury to another person’ ([Pen.
Code, §] 1170.12[, subd.] (c)(2)(C)(iii)).” The Court of Appeal affirmed.
                                   II. DISCUSSION

       A. Burden of Proof for Prospective Application of the Three Strikes Law
       The Three Strikes law, both before and after the Reform Act, does not
directly mention the applicable burden of proof. However, the Three Strikes law
has always required that a qualifying prior conviction be “pled and proved” by the
prosecution. (Pen. Code, § 1170.12, subds. (a), (c)(1), (c)(2)(A).) It has long been
settled that “[t]he burden is on the state as in the case of the trial of other factual
matters in issue to prove beyond a reasonable doubt those alleged prior
convictions challenged by a defendant.” (In re Yurko (1974) 10 Cal.3d 857, 862;
see People v. Richardson (2008) 43 Cal.4th 959, 1032; People v. Newman (1999)
21 Cal.4th 413, 418.) Specifically, courts have held or acknowledged that the
prosecution bears the burden of proving beyond a reasonable doubt that a prior
conviction is a serious or violent felony. (See People v. Miles (2008) 43 Cal.4th
1074, 1093; People v. Delgado (2008) 43 Cal.4th 1059, 1070; People v. Ledbetter
(2014) 222 Cal.App.4th 896, 900; People v. Towers (2007) 150 Cal.App.4th 1273,
1277.) Evidence Code section 501 provides that “[i]nsofar as any statute, except
[Evidence Code] Section 522 [concerning insanity pleas], assigns the burden of
proof in a criminal action, such statute is subject to Penal Code Section 1096.”



                                            6
Penal Code section 1096 articulates the presumption of innocence and provides
that “the effect of this presumption is only to place upon the state the burden of
proving him or her guilty beyond a reasonable doubt.”
        After passage of the Reform Act, the prosecution bears an additional
burden to secure imposition of a third strike sentence. If the current offense is not
a serious or violent felony, the prosecution must plead and prove facts that
demonstrate the defendant is not entitled to the ameliorative changes of the Act.
The People do not dispute that stalking is not listed as a serious or violent felony
by definition. Accordingly, if Frierson had been prosecuted for stalking
Thompson after the Reform Act’s passage, they could only have secured a third
strike sentence if they had pled and proved he had two qualifying strikes and,
while committing the current stalking offense, he intended to inflict great bodily
injury on Thompson.5 The People concede that prospective application of the
Three Strikes law “requires the prosecution to prove any disqualifying factors
beyond a reasonable doubt . . . .” (Cf. In re Winship (1970) 397 U.S. 358, 361-
364.)

        B. Burden of Proof for Ineligibility Criteria at Resentencing
        The Reform Act’s resentencing mechanism has three separate aspects:
(1) the initial petition for recall of the sentence, (2) a determination of eligibility,
and (3) the court’s discretionary decision whether the defendant poses an
unreasonable risk of danger to public safety. The defendant must file a petition for


5        As noted, there was no evidence that Frierson used or was armed with a
firearm or deadly weapon when he stalked Thompson. (Pen. Code, § 1170.12,
subd. (c)(2)(C)(iii).) Likewise, there was no evidence that the current offense was
an applicable sex or drug crime, or that the nature of his prior convictions were of
a kind that would preclude a second strike term. (§ 1170.12, subd. (c)(2)(C)(i)-
(ii), (iv).)



                                            7
recall of sentence (§ 1170.126, subd. (b)) and “specify all of the currently charged
felonies” that resulted in a third strike sentence, as well as “all of the prior
convictions alleged and proved under” the Three Strikes law. (§ 1170.126, subd.
(d).)
        “[T]he petitioning defendant has the initial burden of establishing
eligibility, and if that burden is met, then the prosecution has the opportunity to
establish ineligibility on other grounds.” (People v. Johnson (2016) 1 Cal.App.5th
953, 963.) Placing the initial burden on the defendant is consistent with the
electorate’s clear intent that resentencing not be automatic. A defendant must seek
out relief, and do so within a specified time period.
        Once that initial showing is made by the defendant, the prosecution bears
the burden of proving that one of the ineligibility criteria applies. The People do
not argue otherwise. Placing the burden of proving ineligibility on the prosecution
is consistent with the recall statute’s statement that it should apply to one “whose
sentence under this act would not have been an indeterminate life sentence.”
(§ 1170.126, subd. (a).)
        Turning to Frierson’s petition, stalking is not, by definition, a serious or
violent felony. Thus, the People could only prove he was ineligible in one of two
ways. First, they could offer evidence that defendant’s stalking of Thompson was
a serious felony because he (a) personally used a firearm or other dangerous or
deadly weapon, or (b) personally inflicted great bodily injury on Thompson.
(§ 1192.7, subd. (c)(8), (23).) Such proof would establish his current offense for
stalking was a serious felony because of the circumstances of its commission.
Alternatively, they could prove that, while stalking Thompson, he intended to
cause great bodily injury on her. The People argued the latter. Such proof would
bring Frierson’s current offense within the exclusion provision of sections
1170.12, subdivision (c)(2)(C)(iii) and 1170.126, subdivision (e)(2).

                                            8
       The court, in assessing the People’s opposition, applied a preponderance of
evidence standard. This application is consistent with People v. Osuna (2014) 225
Cal.App.4th 1020. Osuna concluded that “a trial court need only find the
existence of a disqualifying factor by a preponderance of the evidence” (id. at p.
1040), citing Evidence Code section 115, which states that “[e]xcept as otherwise
provided by law, the burden of proof requires proof by a preponderance of the
evidence.” Osuna reasoned in part that “section 1170.126 does not impose the
same requirements in connection with the procedure for determining whether an
inmate already sentenced as a third strike offender is eligible for resentencing as a
second strike offender” (id. at p. 1033), noting that it omits any pleading and proof
requirement.
       People v. Arevalo (2016) 244 Cal.App.4th 836 disagreed with Osuna and
concluded the beyond a reasonable doubt standard applies to ineligibility factors
for resentencing. Arevalo noted the parallel structure of the prospective and
retrospective portions of the Reform Act and reasoned “not only must there be a
heightened standard of proof for section 1170.126 resentencing eligibility
determinations, but that—in order to safeguard the intended parallel structure of
the Act—the heightened standard of proof should be beyond a reasonable doubt.
Under a lesser standard of proof, nothing would prevent the trial court from
disqualifying a defendant from resentencing eligibility consideration by
completely revisiting an earlier trial, and turning acquittals and not-true
enhancement findings into their opposites.” (Id. at p. 853.)
       The parties’ arguments here mirror the reasoning of Arevalo and Osuna.
Defendant argues the parallel structure of the prospective and retrospective
portions of the Reform Act reflects an intent that the same beyond a reasonable
doubt standard applies for the finding of ineligibility for a second strike sentence
in both contexts. The People urge that the lack of a pleading and proof

                                          9
requirement in the resentencing provision reflects an intent that the default
preponderance of the evidence standard of Evidence Code section 115 should
apply.
         Defendant has the better view. The preponderance standard of Evidence
Code section 115 applies “[e]xcept as otherwise provided by law . . . .” Although
the resentencing provision of Penal Code section 1170.126 does not expressly
reference a standard of proof, as explained below, we conclude that the parallel
construction of the prospective and retrospective portions of the Reform Act
reflects an electoral intent to apply the same standard for proof of ineligibility for
second strike sentencing in both contexts. As such, the Reform Act “otherwise
provide[s]” for a different standard of proof, beyond a reasonable doubt, and the
default preponderance standard does not apply.
         As Arevalo observed, we have previously noted that “the parallel structure
of the Act’s amendments to the sentencing provisions and the Act’s resentencing
provisions reflects an intent that sentences imposed on individuals with the same
criminal history be the same, regardless of whether they are being sentenced or
resentenced. Both the sentencing scheme and the resentencing scheme provide for
a second strike sentence if the current offense is not a serious or violent felony,
and they set forth identical exceptions to the new sentencing rules.” (People v.
Johnson (2015) 61 Cal.4th 674, 686 (Johnson), italics added.) We conclude the
parallel structure of the Act and section 1170.126’s wholesale incorporation of the
ineligibility criteria of section 1170.12, subdivision (c)(2)(C) reflects an intent to
apply the same burden of proof regardless of whether the Three Strikes law is
being applied prospectively or retrospectively through a resentencing petition.
The People’s position would create an anomaly with respect to proof of the
ineligibility factors. Although prospective application of such a factor would
require proof of it beyond a reasonable doubt, the People’s position would allow a

                                          10
similar defendant seeking resentencing to be declared ineligible based upon a
finding of the same factor supported by a preponderance of the evidence. Nothing
in the parallel structure of the Act would suggest an electoral intent that similar
defendants be subject to vastly different sentences simply by application of a
different standard of proof.
       We disagree with the People’s suggestion that the failure to include a
pleading and proof requirement in section 1170.126 reflected an intent to apply a
different, and lesser, standard of proof. On this point, People v. Conley, supra, 63
Cal.4th 646, is instructive. There, the Reform Act became effective after Conley’s
sentencing but while his appeal was pending. He argued that he was entitled to
automatic resentencing under the new provisions of the Three Strikes law without
having to file a recall petition. He claimed the rule of In re Estrada (1965) 63
Cal.2d 740, should apply: “When the Legislature amends a statute so as to lessen
the punishment it has obviously expressly determined that its former penalty was
too severe and that a lighter punishment is proper as punishment for the
commission of the prohibited act. It is an inevitable inference that the Legislature
must have intended that the new statute imposing the new lighter penalty now
deemed to be sufficient should apply to every case to which it constitutionally
could apply. The amendatory act imposing the lighter punishment can be applied
constitutionally to acts committed before its passage provided the judgment
convicting the defendant of the act is not final.” (Id. at p. 745.)
       Conley rejected the claim, noting that “the Reform Act is not silent on the
question of retroactivity” and section 1170.126 created “a special mechanism that
entitles all persons ‘presently serving’ indeterminate life terms imposed under the
prior law to seek resentencing under the new law.” (Conley, supra, 63 Cal.4th at
p. 657; see § 1170.126, subd. (a).) Conley further observed that the Act did “more
than merely reduce previously prescribed criminal penalties” but also established

                                          11
“a new set of disqualifying factors that preclude a third strike defendant from
receiving a second strike sentence” and required such factors be pled and proved.
(Conley, at p. 659.) We observed it was unclear how the pleading and proof
requirement would apply to a defendant who had already been convicted and
sentenced, especially with respect to factors that “prosecutors may have had no
reason to plead and prove” before the Act. (Ibid.) While noting that “mini-trials
for the sole purpose of determining” a disqualifying factor “would not be
unprecedented,” Conley concluded: “But the question before us is not whether
such trials are possible. The question is whether this is the system the voters
intended to create, though no provision of the Act contains any affirmative
indication to that effect. We find it difficult to escape the conclusion that the Act
does not address the complexities involved in applying the pleading-and-proof
requirements to previously sentenced defendants precisely because the electorate
did not contemplate that these provisions would apply. Rather, voters intended for
previously sentenced defendants to seek relief under section 1170.126, which
contains no comparable pleading-and-proof requirements.” (Id. at pp. 660-661.)
       Although Conley was addressing the retroactive application of the Three
Strikes law’s new ineligibility criteria, its reasoning regarding the awkward
application of a pleading and proof requirement to an already-sentenced defendant
applies equally here to explain why such a requirement was omitted from the
resentencing statute. Section 1170.126 places upon defendants the burden of
petitioning for resentencing and specifying their current and prior offenses, which
would indicate initial eligibility. A pleading requirement aimed at prosecutors
would not fit well under such a scheme. The statute simply requires that the court
thereafter determine at the outset “whether the petitioner satisfies the criteria in
subdivision (e).” (§ 1170.126, subd. (f).)



                                          12
       Thus, the most reasonable explanation for the omission of a pleading and
proof requirement in the resentencing statute is not that this omission was an
implicit comment on the applicable burden of proof, but simply that the
ineligibility inquiry happens in a different procedural context. The Three Strikes
law was amended for prospective application. In this context, a pleading and
proof requirement makes sense. If the prosecution wishes to have a third strike
sentence imposed, it must indicate what circumstance makes a defendant subject
to an indeterminate sentence and prove that circumstance beyond a reasonable
doubt at trial. By contrast, a resentencing proceeding under section 1170.126
necessarily looks backwards. “Although the statute refers to it as the ‘current’
conviction because it is the conviction for which the petitioner is seeking to be
resentenced, the underlying case has been fully litigated. The trial has been held
or a plea has been taken, and the defendant is serving his or her sentence.”
(People v. Bradford (2014) 227 Cal.App.4th 1322, 1337; see People v. White
(2014) 223 Cal.App.4th 512, 527 [acknowledging the prospective and retroactive
parts of the Reform Act]; People v. Superior Court (Kaulick) (2013) 215
Cal.App.4th 1279, 1292 (Kaulick) [same].)
       The People urge that because the current offense has been fully litigated,
the preponderance standard is appropriate: “[I]mposing a beyond a reasonable
doubt standard would in many cases make the prosecution unable to prove
ineligibility even for those defendants who truly did have a disqualifying factor—
merely because of the happenstance that the prosecution, having no need to prove
such a factor years ago, made a less than complete record. Such a windfall for
dangerous defendants would not fulfill the voters’ intent.”6 However, nothing in

6      We have no occasion here to consider what kinds of evidence may be
offered on the subject of eligibility at a resentencing hearing. The exhibits that
                                                           (footnote continued on next page)


                                         13
the Reform Act’s language suggests the electorate contemplated that a lower
standard of proof should apply at resentencing to compensate for any potential
evidentiary shortcoming at a trial predating the Act. As discussed, the parallel
structure of the Act would suggest an opposite intent.
        The primary difference between the prospective and retroactive portions of
the Act supports application of a reasonable doubt standard as to ineligibility
criteria. “The main difference between the prospective and the retrospective parts
of the Act is that the retrospective part . . . contains an ‘escape valve’ from
resentencing [for] prisoners whose release poses a risk of danger.” (Kaulick,
supra, 215 Cal.App.4th at p. 1293.) It is this “ ‘escape valve’ ” the electorate had
envisioned would prevent dangerous felons from being released under the Reform
Act, not application of a lower burden of proof as to ineligibility criteria. Indeed,
that the scheme included an additional requirement for resentencing reflects the
electorate was aware of the differences between the prospective and retrospective
portions of the Act and explicitly distinguished between them when it desired.7
        The determination whether a defendant poses an unreasonable risk of
danger to public safety is discretionary (§ 1170.126, subd. (f)), and several Courts
of Appeal have properly concluded that “[t]he facts upon which the court’s finding
of unreasonable risk is based must be proven by the People by a preponderance of
the evidence . . . and are themselves subject to [appellate] review for substantial
evidence.” (People v. Buford (2016) 4 Cal.App.5th 886, 901; see also People v.


(footnote continued from previous page)

were received at Frierson’s hearing had been part of the record in the original
prosecution proceedings.
7      In light of our resolution, we do not address defendant’s argument that due
process requires application of the beyond a reasonable doubt standard.



                                          14
Flores (2014) 227 Cal.App.4th 1070, 1075-1076; Kaulick, supra, 215 Cal.App.4th
at pp. 1301-1305.) As Kaulick reasoned, “it is the general rule in California that
once a defendant is eligible for an increased penalty, the trial court, in exercising
its discretion to impose that penalty, may rely on factors established by a
preponderance of the evidence. [Citation.] As dangerousness is such a factor,
preponderance of the evidence is the appropriate standard.” (Id. at p. 1305.)
Defendant does not argue otherwise, and recognizes that “to adjust for situations
in which a dangerous defendant is deemed eligible for a sentence recall, for
whatever reasons including shortcomings in the record of the prior, the recall court
has discretion to decline resentencing to safeguard the public.”
       Our conclusion is both consistent with the intent behind the Reform Act
and harmonizes its prospective and retroactive portions. As we have explained:
“There can be no doubt that the Reform Act was motivated in large measure by a
determination that sentences under the prior version of the Three Strikes law were
excessive. . . . But voters were motivated by other purposes as well, including the
protection of public safety. The ballot materials explained that ‘dangerous
criminals are being released early from prison because jails are overcrowded with
nonviolent offenders who pose no risk to the public.’ [Citation.] Voters were told
that the Reform Act would protect public safety by ‘prevent[ing] dangerous
criminals from being released early’ [citation] and would have no effect on ‘truly
dangerous criminals’ [citation].” (Conley, supra, 63 Cal.4th at p. 658; see
Johnson, supra, 61 Cal.4th at p. 686.) The Reform Act expressly states it should
apply to those “whose sentence under this act would not have been an
indeterminate life sentence.” (§ 1170.126, subd. (a).) As noted, a prospective
sentence under the Act could not be an indeterminate life term unless the
prosecution establishes beyond a reasonable doubt that the defendant qualifies for
a third strike term. Applying a reasonable doubt standard to proof of ineligibility

                                          15
for resentencing preserves the parallel structure between the prospective and
retroactive application of the Three Strikes law as contemplated by the Reform
Act. Simultaneously, the trial court’s discretion to deny resentencing to a
defendant who poses an unreasonable danger to the public acts as a safeguard in
cases where the record does not establish ineligibility criteria beyond a reasonable
doubt. In exercising its discretion, the court may consider a wide variety of
factors, such as the petitioner’s whole criminal history, including “the extent of
injury to victims, the length of prior prison commitments, and the remoteness of
the crimes,” a petitioner’s “disciplinary record and record of rehabilitation while
incarcerated,” and any other relevant evidence. (§ 1170.126, subd. (g)(1)-(3).)
Placing on the People a burden of proof beyond a reasonable doubt to establish
ineligibility for resentencing, while permitting the court to exercise its broader
discretion to protect public safety, is an approach that comports with the overall
structure and language of the Act and its dual intent.8




8      We disapprove the following cases to the extent they are inconsistent with
our opinion: People v. Perez (2016) 3 Cal.App.5th 812, 833; People v. Newman
(2016) 2 Cal.App.5th 718, 727-732; People v. Osuna (2014) 225 Cal.App.4th
1020, 1038-1040.



                                          16
                                 III. DISPOSITION
       The Court of Appeal’s judgment is reversed and the matter is remanded
with directions to return the case to the trial court for further proceedings on
defendant’s petition.


                                                          CORRIGAN, J.


WE CONCUR:


CANTIL-SAKAUYE, C. J.
CHIN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.
MILLER, J.*




*     Associate Justice of the Court of Appeal, First Appellate District, Division
Two, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.



                                          17
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion People v. Frierson
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 1 Cal.App.5th 788
Rehearing Granted

__________________________________________________________________________________

Opinion No. S236728
Date Filed: December 28, 2017
__________________________________________________________________________________

Court: Superior
County: Los Angeles
Judge: William C. Ryan

__________________________________________________________________________________

Counsel:

Richard B. Lennon and Suzan E. Hier, under appointments by the Supreme Court, for Defendant and
Appellant.

Kamala D. Harris and Xavier Becerra, Attorneys General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Steven D. Matthews, Louis W. Karlin and Robert
C. Schneider, Deputy Attorneys General, for Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Richard B. Lennon
California Appellate Project
520 S. Grand Avenue, 4th Floor
Los Angeles, CA 90071
(213) 243-0300

Robert C. Schneider
Deputy Attorney General
300 South Spring Street, Suite 1702
Los Angeles, CA 90013
(213) 269-6064